Citation Nr: 0426559	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  98-17 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for old 
compression fracture of the third lumbar vertebra (L3), and 
right posteriolateral herniated nucleus pulposus at the level 
of the fifth lumbar and first sacral intervertebral space 
(L5-S1), and bulging disc at the level of the intervertebral 
space at the level of the fourth and fifth lumbar vertebrae 
(L4-5) with degenerative joint disease.

2.  Entitlement to an effective date earlier than July 2, 
1997, for the grant of service connection for old compression 
fracture of the L3, right posteriolateral herniated nucleus 
pulposus at L5-S1, and bulging disc at L4-5 with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from November 1987 to 
February 1994.  A service personnel record indicates that the 
veteran had over three years and nine months of prior active 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 Department of 
Veteran's Affairs (VA) rating decision in which the regional 
office (RO) in San Juan, Puerto Rico, granted entitlement to 
service connection for old compression fracture of the L3, 
posterior lateral L5-S1 herniated nucleus pulposus, and L4-5 
bulging disc with degenerative joint disease and awarded a 
rating of 40 percent, effective from July 2, 1997.  The 
veteran has also appealed the RO's denial of assignment of an 
earlier effective date for the grant of service connection 
for the aforementioned low back disorders.  During the 
pendency of the veteran's appeal, the RO awarded a rating of 
50 percent for the veteran's back disorders, effective from 
the date of receipt of the veteran's original claim in July 
1997.  However, the issue of entitlement to a rating in 
excess of 50 percent for the service-connected back disorders 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The issue of the propriety of recoupment of the veteran's 
separation pay is the subject of a separate decision of the 
Board. 

The issue of entitlement to a rating in excess of 50 percent 
for the veteran's service connected back disorders is the 
subject of the Remand that follows this decision.

In the statement the veteran filed in February 1998, he 
asserted that he was unable to work due to disabilities that 
he has claimed are service-connected.  I interpret this 
assertion as a claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  Also, in February 1999, the veteran claimed 
entitlement to service connection for peptic ulcer disease as 
being secondary to medication that he was taking for service-
connected back disability.  In April 1999 the veteran claimed 
entitlement to service connection for an acquired 
neuropsychiatric disorder as being secondary to his service-
connected disability from back disorder.  The veteran filed a 
formal claim for TDIU in May 1999.  By letter dated in March 
2000, the RO informed the veteran that his February 5, 1999, 
application for benefits was incomplete and informed the 
veteran of the evidence needed for submission of a "well-
grounded" claim.  In a September 2000 rating decision, the 
RO denied entitlement to service connection for a mental 
disorder claimed as secondary to service-connected disability 
from a back disorder, and granted entitlement to service 
connection for chronic gastritis secondary to medication use 
for service-connected back disability.  In the same rating 
decision, the RO denied entitlement to TDIU.

I note that in May 2003 the veteran submitted medical records 
indicating disability from a disorder of the spine at L2-3.  
This may be interpreted as an informal claim of entitlement 
to service connection for additional and separate low back 
disability.  That claim has not been adjudicated by the RO 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims for an earlier 
effective date for the grant of service connection for old 
compression fracture of the L3, right posteriolateral 
herniated nucleus pulposus at L5-S1 and bulging disc at the 
level of the intervertebral space at L4-5 with degenerative 
joint disease has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for an earlier effective 
date for the grant of service connection for old compression 
fracture of the L3, right posteriolateral herniated nucleus 
pulposus at L5-S1, and bulging disc at the level of the 
intervertebral space at L4-5 with degenerative joint disease, 
and he has not submitted additional evidence, and has not 
identified any additional evidence to support his claim. 

3.  The veteran's original claim of entitlement to service 
connection for vertebral compression fracture affecting his 
low back was received by VA on July 2, 1997, which date is 
the effective date of the grant of entitlement to service 
connection for the veteran's low back disability.


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim for an earlier effective date for the grant of service 
connection for old compression fracture of the L3 and right 
posteriolateral herniated nucleus pulposus and bulging disc 
at the level of the intervertebral space at L4-5 with 
degenerative joint disease, and the notification requirements 
of the Veterans Claims Assistance Act of 2000 have been 
satisfied.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

2.  The veteran is not entitled to an earlier effective date 
than July 2, 1997, for service connection for old compression 
fracture of the L3 and right posteriolateral herniated 
nucleus pulposus at L5-S1 and bulging disc at L4-5 with 
degenerative joint disease.  38 U.S.C.A. § 38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Service Connection for Low 
Back Disorder

The veteran contends that the effective date of the award of 
disability compensation for old compression fracture of the 
L3, right posteriolateral herniated nucleus pulposus at L5-
S1, and bulging disc at L4-5 with degenerative joint disease 
should be earlier than July 2, 1997.  

Except as otherwise provided for circumstances not applicable 
to this case, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. 
§ 3.400 (2003).  

In this case, the veteran's last period of service was from 
November 1987 to February 1994.  The claim for a back 
disorder was filed on July 2, 1997.  In an October 1997 
rating decision, the veteran was granted entitlement to 
service connection for old compression fracture of L3, right 
posteriolateral herniated nucleus pulposus at L5-S1, and 
bulging disc at the level of the intervertebral space at L4-5 
with degenerative joint disease, effective from the RO's 
receipt of the veteran's claim on July 2, 1997.

The record in this case shows that the appellant did not file 
a claim for service connection for a back disorder prior to 
July 2, 1997.  Therefore, I cannot find a basis upon which to 
assign an effective date earlier than July 2, 1997, for the 
grant of service connection for old compression fracture of 
the third lumbar vertebra (L3) and right posteriolateral 
herniated nucleus pulposus at L5-S1 and bulging disc at the 
level of the intervertebral space at L4-5 with degenerative 
joint disease.  I conclude that the veteran is not entitled 
to an effective date prior to July 2, 1997, for his low back 
disabilities.



II.  Application of and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter referred to as the Court) in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  This law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA was 
implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support a claim, to 
assist in the development of a claim, and to notify a 
claimant of VA's inability to obtain certain evidence.  These 
duties are discussed in detail below.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his or her responsibility to provide, and what evidence is 
VA's responsibility to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was so 
notified by the RO's March 2001 and April 2003 letters.

The claims herein considered were filed, decided by the RO, 
and appealed many years before the passage of the VCAA.  
Nonetheless, in the letters dated in March 2001 and April 
2003, the veteran was informed of the duty to assist and 
notification requirements of VCAA.  He was informed of the 
evidence needed to substantiate his claims and what evidence 
he should submit and what evidence the RO would attempt to 
obtain.

Specifically concerning the timing of the notice required by 
38 U.S.C.A. § 5103(a), I note that in this case the initial 
AOJ decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), that failure to give 
notice before the initial decision in this situation would 
not be error.  As for the content of the notice, the RO's 
letters to the veteran contained the requisite information 
concerning the evidence needed to support the claim and the 
relative duties of the claimant and VA in obtaining such 
evidence.  See Quartuccio v. Principi, supra.  

The Board finds no prejudice to the veteran resulting from 
any perceived failure by the RO to comply with VCAA 
requirements.  Concerning his claim for an earlier effective 
date for compensation for his service connected back 
disability, the veteran has been informed of the evidence 
necessary to substantiate that claim by the RO's November 
1998 statement of the case and the December 1999 supplement 
statement of the case.  The September 2003 supplemental 
statement of the case contains the regulations adopted by VA 
pursuant to VCAA.  The letter transmitting that supplemental 
statement of the case invited the veteran to make additional 
comment on his claims.  A report of contact dated later in 
September 2003 indicates that the veteran contacted the RO 
and expressed his desire that his claims be sent to the 
Board.  There was no indication that the veteran had any 
further evidence to present, nor did the veteran identify the 
source of any evidence pertinent to his claims.  Therefore, 
the Board finds no prejudice to the veteran from any 
perceived the failure by VA to comply with duty to assist or 
notice requirements of VCAA.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claims 
herein decided, the RO has obtained all relevant records 
identified by the veteran or otherwise evident from the 
claims folder.  

The veteran has not asserted that there are private treatment 
records that have not been obtained and considered and that 
pertain to his claim for an earlier effective date for 
service connection for a back disorder.  The veteran has had 
several opportunities to identify sources of evidence, 
including the claim he filed, his Notice of Disagreement, and 
his substantive appeal.  The RO has obtained pertinent 
records identified by the veteran.  The veteran has not 
provided information concerning additional evidence that has 
not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  I 
find that VA examinations are not necessary concerning the 
claim herein decided.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim decided 
herein and to assist the veteran in obtaining records and 
providing medical examinations.  The revised regulation 
concerning VA's duty to notify claimants of inability to 
obtain records under the VCAA, 38 C.F.R. § 3.159(e) (2003), 
is applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any pertinent records identified by the 
veteran or otherwise identified in the claims file.  
Therefore, VA has no duty to notify the veteran of inability 
to obtain evidence.




ORDER

The veteran's claim of entitlement to an effective date 
earlier than July 2, 1997, for the grant of service 
connection old compression fracture of the L3, right 
posteriolateral herniated nucleus pulposus at L5-S1, and 
bulging disc at the level of the intervertebral space at L4-5 
with degenerative joint disease is denied.


REMAND

The veteran's claim of entitlement to a rating higher than 50 
percent for his service-connected back disorders is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any further 
action is required on the veteran's part.

The veteran has service-connected disability that has been 
rated by the RO utilizing Diagnostic Code 5293.  That 
diagnostic code is utilized to rate disability from 
intervertebral disc syndrome.  The regulations pertaining to 
the ratings of disease and injuries of the spine were revised 
in September 2002 and again in September 2003.  Although the 
RO has considered the revision made in September 2002, as 
indicated in the supplemental statement of the case dated in 
September 2003, it does not appear that the rating of the 
veteran's low back disability has been rated with 
consideration of the revision of the regulations in September 
2003 that added a general rating formula for diseases and 
injuries of the spine.

Furthermore, the examination report dated in May 2003 is not 
adequate, as it contains no indication of the frequency and 
duration of incapacitating episodes of intervertebral disc 
syndrome during any of the twelve month periods since the 
veteran was granted entitlement to service connection for his 
low back disorders.  Depending on the frequency and duration 
of incapacitating episodes of intervertebral disc syndrome, 
the veteran may be entitled to a rating as high as 60 percent 
under Diagnostic Code 5293.  Furthermore, under the general 
rating formula for diseases and injuries of the spine, 
objective neurological abnormalities are to be evaluated 
separately, under an appropriate diagnostic code.  Although 
the report of VA examination dated in May 2003 indicates that 
the veteran has some sensory loss bilaterally in the L4 
dermatome, bilateral L4 radiculopathy, and absent deep tendon 
reflexes at the patella bilaterally, it does not appear that 
the RO has considered a separate rating for these 
neurological abnormalities.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back disability since his separation from 
service in February 1994.  The veteran 
should also provide the approximate dates 
of any treatment identified.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and extent of his 
disability from his service-connected 
back disability.  The claims folder 
should be made available to and reviewed 
by the examiner(s).  All indicated tests 
and diagnostic studies should be 
performed.  The examiner(s) should state 
the current diagnoses of any disorders 
identified and should include a thorough 
and detailed discussion of the veteran's 
subjective complaints and the examiner's 
objective findings, including the 
presence or absence of symptoms such as 
pain, stiffness, and/or aching in the 
area of the spine affected by the 
identified disease or injury.  Ranges of 
motion in the thoracolumbar spine should 
be described, including flexion, 
extension, lateral bending, and rotation.  
If the examiner detects muscle spasm or 
guarding, he should comment whether such 
symptoms are severe enough to result in 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  If range of motions 
is normal considering the veteran's age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the examiner(s) 
should so state.  The examiner(s) should 
also comment on the frequency and 
duration of incapacitating episodes 
(episodes of signs and symptoms that 
require bed rest prescribed by a 
physician and treatment by a physician).  
Further, the examiner(s) should comment 
on the chronicity of symptoms and whether 
or not the symptoms are constant, or 
nearly constant.  The examiner(s) should 
comment specifically on objective 
findings, if any, of neurologic 
abnormalities and on the specific areas 
and nerves affected.  The examiner(s) 
should provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating higher than 50 percent for his 
veteran's service-connected low back 
disorders taking into consideration 
revised regulations for rating of 
diseases and injuries of the spine that 
became effective in September 2003, and 
also consider the propriety of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any benefit sought 
on appeal continues to be denied, the 
appellant and his representative, if any, 
should be provided a supplemental 
statement of the case that includes a 
discussion of the evidence and the 
applicable laws and regulations 
considered in the RO's decision.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



